Title: [September 1780]
From: Adams, John Quincy
To: 



      Friday September the 1st 1780.
      
      
       To day Pappa came here and brought me a letter from Mr. Thaxter. Pappa Says that the news of the English East and west India fleet is confirmed.
       
       As I shall have but very few things to put down I shall keep a Journal only the days when there will be something Extraodinary.
      
      
       
        
   
   Probably that of 21 Aug. (Adams Family Correspondence,Adams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- . 3:399–400).


       
      
      

      Saturday September the 2d 1780.
      
      
       Half holiday. After School went to Pappa’s house. We dined there. After dinner we went to buy the spectators. At about six o clock Mr. Guile came to Pappa’s and stay’d there a little while. They say that an American Frigate has fell in with sixteen sail of merchant vessels and had taken twelve of them. At about 8 o clock Mr. Guile went away. Brother Charles and I are to lodge here this night and we shall not go to school till monday next.
      
      
       
        
   
   See entry for 4 Sept., note 2 (below).


       
       
        
   
   On 12 July an American frigate and two privateer brigs captured fourteen vessels of the Quebec Fleet off the banks of Newfoundland (W.S.C. [i.e. Thomas Digges] to JA, 29 Aug. 1780, Adams Papers; The Annual Register . . . For the Year 1781, London, 1782, p. 3).


       
      
      

      Sunday September the 3d 1780.
      
      
       This morning young Mr. Brants came and stay’d here. At about nine o clock Mr. Deneufville came here, and a little after that Mr. Guile Mr. Ingraham and Captn. Joyner came and we all set out for Mr. Deneufville’s country seat. Mr. Guile, Mr. Ingraham, Pappa, and Captn. Joyner, went in one Coach, and Mr. Deneufville another Gentlemen, young Mr. Brants brother Charles and Myself in the other. At about twelve o clock we arrived at Mr. Deneufville’s country seat which is at Harlem. We went to take a Walk before dinner. We dined at about three o clock. At about Six o clock we set away from Harlem after the same manner as we came went. We arrived at Amsterdam at about 8 o clock and then Mr. Deneufville and Captn. Joyner left us and young Mr. Brants but Mr. Ingraham and Mr. Guile came in and drank a dish of tea and then they left us. At about ten o clock we went to bed.
      
      
       
        
   
   JQA’s marginal note here, “see page 20 of this volume of my Journal,” refers to his entry of 31 Aug. (above), where Brants is listed among the students who board at the school with JQA.


       
      
       

      Monday September 4th 1780.
      
      
       This morning got up at about 7 o clock dressed and breakfasted. After breakfast Pappa wrote a line to the rector desireing him to let MY brother Charles and I come to his lodgings every wednesday and Saturday.
       Reading a volume of the Spectator I found something in it which is worth copying and therefore I will do it.
       There is another which I will take down also.
      
      
       
        
   
   Not found.


       
       
        
   
   Here follows a quotation of twelve four-line stanzas of a poem in The Spectator, otherwise unidentified by JQA, beginning “When all thy Mercies o my God.” No edition of The Spectator exists in either JA’s or JQA’s library, though a later citation by JQA to a piece he copied from it indicates that he was using the less common nine-volume edition. Notes regarding JQA’s copied passages from The Spectator are based on the five-volume Oxford edition of 1965, edited by Donald F. Bond.


        
   
   The poem, published in The Spectator No. 453, 9 Aug. 1712 (ed. BondThe Spectator, ed. Donald F. Bond, Oxford, 1965; 5 vols., 4:96–98), contains thirteen stanzas, the sixth of which was left out by JQA, probably inadvertently, and the rest were numbered out of order by him in the Diary. Like nearly all of his transcriptions, this one has many discrepancies in capitalization and punctuation; in other respects it is faithful. There seems to be no pattern to JQA’s choices of poems to copy.


       
       
        
   
   Joseph Addison’s “translation” of the Twenty-third Psalm, which appeared in The Spectator No. 441, 26 July 1712 (ed. BondThe Spectator, ed. Donald F. Bond, Oxford, 1965; 5 vols., 4:51).


       
      
      

      Tuesday September the 5th 1780.
      
      
       As I have nothing else to write for to day I will translate from the Guide D’Amsterdam something about the Medical Garden.
       This is all which is said in the book of that garden.
       This evening Stevens came here and brought me two letters from Paris one from Cockran and the other from Deane two of my Schoolmates at Paris.
      
      
       
        
   
   JQA’s marginal note here, “vide Page 11 of this volume of my Journal,” refers to his entry of 25 Aug. (above), where he describes his visit to the Medicinal Garden.


        
   
   This paragraph is followed by JQA’s English translation of Le Guide, ou nouvelle description d’Amsterdam, p. 224–226, though JQA’s description of the Medicinal Garden differs somewhat from the source. There are mistranslations and omissions, and some paraphrasing and alterations, a number probably arising from changes in the Garden since the publication of Le Guide in 1772.


       
       
        
   
   Letters not found.


       
      
      

      Wednesday 6th of September 1780.
      
      
       Half Holiday. At about ten o clock Mr. Le Roi came here and invited us to go and dine with him. We told him we would. At about half after twelve I went to Pappa’s lodgings but found he was gone out, and then I went to Mr. Le Roi’s, he was gone out and got home soon after. We dined at his house. After dinner we went with him to take a long walk out of the city and we drank tea there, after tea we came back again to Mr. Le Roi’s where we supp’d. We came back to our School. Mr. Chabanel came with us as far as the door and then left us, we found the boys Just going to bed. The rule is to be home the holidays at half after ten. Brother Charles and Myself Study in a little chamber apart because we dont understand the Dutch.
      
      
       
        
   
   Herman Le Roy’s cousin (entry of 11 Sept., below).


       
      
      

      Thursday 7th of September 1780.
      
      
       Holiday for the first Class, but not for the rest of the School.
       Reading a Volume of the Spectator I found this.
       Nothing very remarkable to day.
      
      
       
        
   
   Here follow, on about two pages in the Diary, 31 lines cited by JQA as coming from “Spectator Vol 9th. page 270–271,” which appeared in The Spectator No. 628, 3 Dec. 1714 (ed. BondThe Spectator, ed. Donald F. Bond, Oxford, 1965; 5 vols., 5:147–148). The piece is the entire first scene of Act V of Addison’s play Cato.


       
      
      

      Friday 8th of September 1780.
      
      
       Nothing very remarkable to day.
       Reading another Volume of the Spectator I found this which I shall take down.
      
      
       
        
   
   Here follow, on about four pages in the Diary, an allegory beginning, “There were two Families,” which JQA cites as coming from “Spectator Vol 3d. Page 62–63–64.” This appeared in The Spectator No. 183, 29 Sept. 1711 (ed. BondThe Spectator, ed. Donald F. Bond, Oxford, 1965; 5 vols., 2:222–223).


       
      
      

      Saturday 9th of September 1780.
      
      
       Half Holiday. At about twelve o clock Stevens came here for us, as we were going we met our Dutch Master who was coming to give us a Lesson. When we got home we found Mr. Guile at our house with Pappa. At about 1 o clock Mr. Guile went away. At about half after one Commodore Gillon came to Pappa’s lodgings stay’d some time and went away. At about four o clock young Mr. Crommelin came with a coach for us to go to his father’s house in the country, we went away and arrived there at about 7 o clock. We shall stay here till to morrow night.
      
       

      
       End
      
      
      
       End of the second Volume of My Journal. J.Q. Adams MDCCLXXX
      
      

      
       Cipher
      
      
      
       hzo er fryjei of vaf jhfirnofj
       hzo vijzear er frjjei of vaf jhfirnofj rokof ha pero ih zado.
       a b, c, d, e, f, g, h, i, j, k, l, m, n, o, p, q, r, s, t, u v, w, x, y, z.
       u, p, h, z o m, b, w e, r, c, x q d, a g, n, f k, v, i, j, y, l, s, t.
      
      
       
        
   
   These two lines and the alphabet cipher which follows, appear undated, facing each other on two different and otherwise unused leaves, separating JQA’s second and third “volumes” of his journal in D/JQA/3. For related material, see the titlepage and note for D/JQA/3 (above).


       
       The inscription, above, contains two lines in code, the latter being an elaboration of the first. Through the help of Ralph E. Weber of Marquette University, and Brian J. Winkel of Albion College, Albion, Michigan, the message has been deciphered as follows:
       hzo vijzear er frjjei of vaf jhfirnofj rokof
       the fashion in russia is for strangers never
       ha pero ih zado.
       to dine at home.
       There is an error in the cipher for the plain text is, which should be enciphered “ej.” Some similarities exist between the transposition cipher JQA began to construct on the titlepage and the encoded message above, for the letters e, i, o, and r remain enciphered the same. The code appears to be much simpler than typical codes used during the American Revolutionary era, which generally employed letter and number substitutions, but Prof. Weber has found ciphers similar to this being used by John Jay and Robert Livingston in 1780 (Edmund C. Burnett, “Ciphers of the Revolutionary Period,” American Historical Review, 22:329–334 [Jan. 1917]; Weber, United States Diplomatic Codes and Ciphers, 1775–1938, Chicago, 1979, p 37–38). It seems likely that JQA was attempting to create a cipher, possibly inspired after his meeting on 7 Aug. with C. W. F. Dumas, the close associate of JA, who devised Revolutionary codes built upon more sophisticated methods (Burnett, “Ciphers,” p. 330–331). JQA’s enciphered message apparently antedates all others in the Adams Papers, the next earliest of which appears in a letter from James Lovell to JA the following December. JQA’s work on a cipher suggests that codes were a focal point of conversation among the Adamses for some time (“The Lovell Cipher and Its Derivatives,” Adams Family Correspondence,Adams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- .4:393–399).
      
      

      Sunday 10th of September 1780.
      
      
       This morning we got up at about 8 o clock and at about half after 9 Mr. Crommelin, and his son, Pappa, brother Charles, and Myself went to take a ride. We went about 15 Miles and got back at about half after twelve o clock. We dined at Mr. Crommelin’s at about three o clock. At about six o clock Pappa, young Mr. Crommelin his wife brother Charles, and Myself set away from Mr. Crommelin’s for Amsterdam, we rode along on the dyke and got to Amsterdam at about 8 o clock. The coach deliver’d us at our door and then Young Mr. Crommelin and his wife left us. We shall lodge at Pappa’s house this night.
      
       

      Monday September the 11th 1780
      
      
       Half Holiday for the school. This morning at about 9 o clock we left Pappa and went to school. We stay’d there till about half after twelve o clock when we went again to Pappa’s. We dined there. After dinner we went to Mr. Le Roi’s but he was not at home. We stay’d there some time. Mr. Le Roi came home at about half after four. At about five o clock Mr. Le Roi, brother Charles and myself went to take a walk. We got back to Mr. Le Roi’s at about Six o clock. We met Mr. Amiel and Captn. Spencer who drank tea with us at Mr. Le Roi’s. After tea they went away. Brother Charles and myself stay’d to supper. After Supper Mr. Le Roi and his Cousin Mr. Chabanel came back to the school with us as far as the door and then they left us.
      
      
       
        
   
   JQA’s marginal note here, “vide page 20 of the second volume of my Journal,” refers to his entries of 30–31 Aug. (above), concerning school.


       
      
      

      Tuesday the 12th of September 1780.
      
      
       Received two lettone a Letter from Mr. Thaxter. Nothing remarkable this day.
       Reading a Volume of the Spectator I found something which I will copy.
      
      
       
        
   
   Undoubtedly that of 4 Sept., on which date Thaxter also wrote to JA (Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- ., 3:411–413).


       
       
        
   
   Here follows, on three and one-half pages in the Diary, Alexander Pope’s poem, “Messiah, A sacred Eclogue . . . in Imitation of Virgil’s Pollio,” from “Spec. vol 5, Number 378,” where the poem was published for the first time on 14 May 1712 (ed. BondThe Spectator, ed. Donald F. Bond, Oxford, 1965; 5 vols., 3:419–422).


       
      
      

      Wednesday the 13th of September 1780.
      
      
       Half Holiday. To day at about twelve o clock we went to Pappa’s lodgings and went from thence with him to Mr. Le Roi’s where we dined. After dinner Mr. Le Roi Pappa, Several other Gentlemen, and brother Charles and myself went to the (Rasp huis) or house of correction. There is there a man who is so strong that fifteen men could not take him and he broke some Iron which was put round his arms. We saw several others some who got there for one thing some for another; They are Judged once and a while and when there is a criminal the Judge will sentence him for so many years according to his crime and they are examined after this once every year, and wherever they are found to have behaved well the past year the Judges shorten their time sometimes for a year sometimes 2, 3 or four but that is the most. It is a miserable hole to be sure. They are obliged to saw so much wood every day and when they go in they are branded on the back. There are but 56 here which I think must be but few for such a city as this. After this we went back to Mr. Le Roi’s and drank tea. After tea Pappa left us and brother Charles and myself stay’d and supp’d at Mr. Le Roi’s after which we came back to school.
      
      

      Thursday the 14th of September 1780.
      
      
       Rain’d in the afternoon but clear’d up at night.
       Reading a Volume of the Spectator I found a dream of his which I will copy.
      
      
       
        
   
   Here follows, on eight pages of the Diary, “Spectator Vol 2d. No. 83,” published on 5 June 1711, but omitted are the first two paragraphs of the piece (ed. BondThe Spectator, ed. Donald F. Bond, Oxford, 1965; 5 vols., 1:354–356).


       
      
      

      Friday the 15th of September 1780.
      
      
       Nothing Remarkable to day.
       Reading a Volume of the Tatler I found something which I will copy.
      
      
       
        
   
   On the following six and one-half pages in his Diary JQA set down an allegory, with several omissions, about Hercules’ being courted by virtue and pleasure, from The Tatler No. 97, originally published on 22 Nov. 1709, which he later cites as “Tatler. Vol. 2d. Page, 82, 83, 84, and 85.” If, as it seems reasonable to assume, JQA was using the four-volume 1728 edition of The Tatler, which his father gave to him and CA presumably on the following day (Catalogue of JQA’s BooksWorthington C. Ford, ed., A Catalogue of the Books of John Quincy Adams Deposited in the Boston Athenaeum. With Notes on Books, Adams Seals and Book-Plates, by Henry Adams, Boston, 1938.), the citation was miscopied, as it appears there at 2:282–285.


       
      
      

      Saturday the 15th 16th of September 1780.
      
      
       Half Holiday. Today about 1 o clock brother Charles and I came to Pappa’s lodgings where we dined. After dinner Mr. Guild and Mr. Ingraham came here and went with us to see the Hortus Medicus of which I have spoken already. We walked about a little while and then we came home again, as we were coming we went into a Church and looked about it a little. When we got to Pappa’s door Mr. Guild and Mr. Ingraham left us. At about 8 o clock Commodore Gillon came to Pappa’s lodgings and stay’d some time. At about half after nine o clock Pappa received a Letter from Mr. Dana who has just arrived in Town. Pappa went to see Mr. Dana who Lodges at the first Bible.
      
      
      
       
        
   
   JQA’s marginal note here, “Vide Volume 2d. Page 11, and 36, 37, 38, 39,” refers to JQA’s Diary entries of 25 Aug. and 5 Sept. (both above).


       
       
        
   
   That of 16 Sept. 1780, Adams Papers.


       
      
      

      Sunday the 17th.
      
      
       This morning My brother Charles and myself went to the first bible to see Mr. Dana and Mr. Austin. We stay’d there a little while and then came back to Pappa’s lodgings. A little after we got there Mr. Guile and Mr. Ingraham came here for us to go to church with them but Pappa could not go. Brother Charles and I went. After service Mr. Guile and Mr. Ingraham left us and we came back to Pappa’s. Mr. Dana dined here with us. After dinner I went to take a Walk with Dana and then went back to the first bible. We stay’d there a little while and Mr. Austin got back. We then went and took a walk about the town and walked a great ways and at about 7 o clock I left Mr. Dana and Mr. Austin and came back to Pappa’s lodgings.
      
      

      Monday the 18th.
      
      
       Went back to the school. Nothing remarkable to day.
       Reading in a Volume of the guardian I found something in it which I will copy.
      
      
       
        
   
   Here follows, on two pages of his Diary, Philip Sidney’s translation of Psalm 137, five eight-line stanzas, which appeared in No. 18, not No. 19 as JQA cites it, of The Guardian, 1 April 1713. In JQA’s edition of the work, London, 1745, at MQA, it is found at 1:84–85.


       
      
      

      Tuesday the 19th.
      
      
       I received a letter from one of my schoolmates at Paris.
       Rain’d hard most all day.
       Reading in a Volume of the guardian I found something which I will copy.
      
      
       
        
   
   Letter not found.


       
       
        
   
   Here follows, on two pages in the Diary, Pope’s 46-line “Prologue to Addison’s Tragedy of Cato,” from No. 33, 18 April 1713. This appears in JQA’s edition of The Guardian at 1:142–143.


       
      
      

      Wednesday the 20th.
      
      
       This day I went to Pappa’s to day. Got back to the school at eight oclock P.M. Nothing remarkable.
       
       Reading a Volume of the Tatler I found something worth copying.
      
      
       
        
   
   Here follows, on seven and one-half pages of the Diary, the latter part of The Tatler No. 146, originally published on 16 March 1710 (London, 1728, 3:148–152, at MQA). The portion JQA copied, the dream about Jupiter and the Destinies, begins with the third paragraph and continues to the conclusion of the number (same, p. 150–152).


       
      
      

      Thursday the 21st.
      
      
       Holiday for the school. At about half after twelve brother Charles and myself went to Pappa’s lodgings where we dined. After dinner we went to Mr. Le Roi’s and from there to Mr. Hartswick’s house where we stay’d about an hour and then returned to Mr. Le Roi’s where we stay’d till supper, and after supper Mr. Le Roi went with us to the school door and then left us. We got home at about ten o clock. The address of our school is.
       den de Latijnsche School op de Cingel by de munt.
      
      
       
        
   
   Or Hartsinck: JQA’s marginal notation reads, “he is brother in law to Mr. Chabanel.”


       
      
      

      Friday the 22d.
      
      
       Vacancies for three weeks begins this day. To day I went with all the scholars to see the promotion and the proemiums given. It was in the old Church. There were present two burgermasters the inspector of the school the rector the Conrector, the Praeceptors and the professors, and all the scholars. In the first place three scholars spoke Orations one after the other and then the rector named those who were to receive the praemiums and they Went and received them from the Hand of one of the Burger master’s. The praemiums of the first and Second Classes were folio Volumes magnificently bound, those of the 3d and 4th’s Quarto Volumes and the fifth and sixth Octavo Volumes. After that the praemiums were given it was finish’d, and brother Charles and myself went to Pappa’s where we dined. At about half after eight o clock P.M. we got back: to the school where we shall lodge all the vacancy.
      
      

      Saturday 23d.
      
      
       Went to Pappa’s house, stay’d there till about half after eight O clock and then we went back to the school.
      
       

      Sunday 24th.
      
      
       This morning I went to Pappa’s to go to meeting with him. We Went first to Mr. Dana’s but he could not go with us and we went and heard a Sermon. The text was.
       Then he which had received the one talent came, and Said Lord, I Knew thee that thou art an hard man, reaping where thou hast not sown, and gathering where thou hast not strawed. Matthew. c. 25 v. 24th.
       After Church we came home and at about two o clock Commodore Gillon came here and went out to dinner with Pappa. We got back to school at about 10 o clock.
      
      

      Monday the 25th.
      
      
       Dined at Pappa’s with several American Gentlemen. Supp’d at Mr. Le Roi’s. Got back to School at about ten o clock.
      
      

      Tuesday the 26th.
      
      
       Dined and supp’d at Mr. Le Roi’s. Went to see the fair. Got back to School at about ten oclock.
      
      

      Wednesday the 27th.
      
      
       Dined at Pappa’s house. Went to see the fair. Got back to School at about 9 o clock.
      
      

      Thursday the 28th.
      
      
       Dined at Pappa’s house. Got back to school at about half after eight o clock.
      
      

      Friday the 29th.
      
      
       Rain’d hard all day. Dined at Mr. Le Roi’s with Pappa, Commodore Gillon Captain Joyner, Mr. Coltyzer, Mr. Dana, And My brother Charles. After dinner all the gentlemen went away but My brother Charles and myself stay’d and supp’d there. After supper Mr. Le Roi went with us to the school. We got back to the school at about half Past ten o clock.
      
       

      Saturday the 30th.
      
      
       Dined at Pappa’s. Got back to school at about half after eight o clock. Nothing Remarkable to day.
       End of My Journal.
      
     